Case 18-31754-5-mcr            Doc 25      Filed 12/20/18 Entered 12/20/18 21:53:51                     Desc Main
                                          Document      Page 1 of 3



     So Ordered.

     Signed this 20 day of December, 2018.



                                                  ________________________________

                                                 Margaret Cangilos-Ruiz
                                                 United States Bankruptcy Judge



 UNITED STATES BANKRUPTCY COURT
 NORTHERN DISTRICT OF NEW YORK
                                                                             )
 In re:                                                                      )
                                                                             )   Case Nos.
 CENTERSTONE LINEN SERVICES, LLC,                                            )   18-31754 (main case)
 ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                  )   18-31753
 ALLIANCE LAUNDRY & TEXTILE SERVICE, LLC,                                    )   18-31755
 ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                     )   18-31756
 ATLANTA, LLC, and                                                           )
 ALLIANCE LTS WINCHESTER, LLC                                                )   18-31757
 d/b/a Clarus Linen Systems1,                                                )
                                                                             )   Chapter 11 Cases
                                                      Debtors.               )   Jointly Administered
                                                                             )
                                                                             )


             ORDER EXTENDING TIME TO FILE SCHEDULES OF ASSETS
             AND LIABILITIES, SCHEDULES OF CURRENT INCOME AND
           EXPENDITURES, SCHEDULES OF EXECUTORY CONTRACTS AND
           UNEXPIRED LEASES AND STATEMENTS OF FINANCIAL AFFAIRS




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594) (“Centerstone”); Atlas Health
 Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681) (“Atlas”); Alliance Laundry & Textile Service,
 LLC d/b/a Clarus Linen Systems (8284) (“Alliance”); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
 Clarus Linen Systems (4065) (“Atlanta”); and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892)
 (“Winchester”).

                                                                                                            3269389.1
Case 18-31754-5-mcr              Doc 25      Filed 12/20/18 Entered 12/20/18 21:53:51                      Desc Main
                                            Document      Page 2 of 3


           Upon consideration of the Application dated December 19, 2018 (the “Application”)2 of

 the above-captioned debtors and debtors in possession (collectively, the “Debtors”) seeking entry

 of an order (this “Order”) extending their time to file schedules of assets and liabilities, schedules

 of current income and expenditures, schedules of executory contracts and unexpired leases and

 statements of financial affairs in the above-captioned cases; and upon the Affidavit of John J.

 Giardino in Support of Chapter 11 Petitions and First Day Motions; and the Court having held a

 hearing concerning the Motion on December 20, 2018 in Syracuse, New York; and the Court

 finding that: (A) it has jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C.

 § 1334; (B) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (C) the relief requested

 in the Motion is in the best interest of the Debtors’ estates, their creditors, and other parties in

 interest; and (D) due and sufficient notice of the Motion was given; and upon the record herein

 and after due deliberation and cause appearing therefor;

           IT IS HEREBY ORDERED THAT:

           1.       The Motion is GRANTED as set forth herein.

           2.       The time within which the Debtors shall file the Schedules and Statements is

 extended, pursuant to Bankruptcy Rules 1007(c) and 9006(b), to January 11, 2019, without

 prejudice to the Debtors’ rights to seek an additional extension upon cause shown therefor.

           3.       All time periods set forth in this Order shall be calculated in accordance with Rule

 9006(a) of the Federal Rules of Bankruptcy Procedure.

           4.       The Debtors are authorized to take all actions necessary to effectuate the relief

 granted pursuant to this Order in accordance with the Motion.

           5.       The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.
 2
     Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Application.

                                                                                                                  3269389.1
Case 18-31754-5-mcr        Doc 25    Filed 12/20/18 Entered 12/20/18 21:53:51          Desc Main
                                    Document      Page 3 of 3


        6.      The Court shall retain jurisdiction to hear and determine all matters arising from

 or related to the implementation of this Order.



                                                   ###




                                                                                           3269389.1
